NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       MAR 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 TERRY ALEXANDER,                                No. 15-55741

                  Plaintiff-Appellant,           D.C. No. 2:11-cv-06981-SVW-E

   v.
                                                 MEMORANDUM*
 LOS ANGELES COUNTY JAIL; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Terry Alexander appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging federal claims. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Williams v. Paramo, 775 F.3d 1182, 1191

(9th Cir. 2015). We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Alexander’s

claims related to (1) the failure to approve him as a wheelchair user, and (2) the

denial of a wheelchair and a cell complaint with the Americans with Disabilities

Act while in solitary confinement, because Alexander failed to raise a genuine

dispute of material fact as to whether he properly exhausted administrative

remedies or whether administrative remedies were effectively unavailable to him.

See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“[P]roper exhaustion of

administrative remedies . . . means using all steps that the agency holds out, and

doing so properly (so that the agency addresses the issues on the merits).”

(emphasis, citation, and internal quotation marks omitted)); Williams, 775 F.3d at

1191 (a prisoner who does not exhaust administrative remedies must show that

“there is something particular in his case that made the existing and generally

available administrative remedies effectively unavailable to him . . . .”).

      We reject as meritless Alexander’s contentions that the district court did not

properly manage the discovery process and failed to take judicial notice of non-

party inmates’ assertions.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009).

      All pending motions are denied.

      AFFIRMED.


                                           2                                   15-55741